UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                     -v-                                           20-CR-29 (JPO)

 JOSE LUIS DISLA MELO,                                        OPINION AND ORDER
                               Defendant.


J. PAUL OETKEN, District Judge:

       Defendant Jose Luis Disla Melo is charged with participating in a conspiracy to distribute

400 grams of fentanyl in violation of 21 U.S.C. § 841(b)(1)(A). He moves to suppress evidence

recovered at the time of his arrest in December 2019. The motion has been fully briefed (Dkt.

Nos. 40-44, 49, 50), and this Court conducted an evidentiary hearing on March 30, 2021.

I.     Factual Background

       The following facts are established by the criminal complaint (Dkt. No. 1), the testimony

of DEA Special Agent Patrick Quinn, and the exhibits received in evidence.

       In December 2019, the DEA obtained a GPS location warrant on a phone number later

identified as belonging to co-defendant Mario Ramos. The DEA had probable cause to believe

that the phone was being used in connection with cross-country shipments of narcotics. 1 Law

enforcement identified the phone as moving from California to the New York City area. On

December 15, 2019, law enforcement established active surveillance of a tractor-trailer truck in

which the phone was traveling through New Jersey. Officers observed that the truck was

occupied by two men: Ramos and co-defendant Carlos Ramirez.




       1
         Disla Melo does not challenge the GPS location warrant or the basis for officers’
tracking and surveillance of the truck.
                                                1
       After depositing the trailer, the truck (only the cab) proceeded to a parking lot in Kearny,

New Jersey. It parked next to a building that contained several stores, including a Verizon store.

Law enforcement officers set up surveillance at the parking lot and observed the parked truck for

approximately one hour. (See GX 1-2 (maps); GX 3-6 (photographs).)

       At about 2:30 p.m., an SUV, driven by an Uber driver and with Disla Melo in the rear

seat, drove behind the building from the opposite side of where the truck was parked. The

officers then saw Ramirez exit the truck from the passenger side, carrying a red bag made of

heavy material (not paper or plastic). (GX 13.) Ramirez walked to the alleyway behind the

building, where the SUV had just driven. At this point he was out of the view of the officers for

two to three minutes. Then the SUV emerged from the alleyway, immediately followed by

Ramirez, who was no longer carrying the red bag as he walked back to the truck. Special Agent

Quinn began following the SUV in his vehicle as it exited the parking lot and drove away.

       Agent Quinn testified that, after following the SUV for seven to ten minutes, he saw the

SUV change lanes without signaling. (Tr. 20.) 2 He also testified that he observed the passenger

in the SUV (Disla Melo) “manipulating something and fidgeting around in his seat.” (Tr. 20.)

About five minutes later, Agent Quinn stopped the SUV and had it pull over in front of a gas

station. (GX 7.) Agent Quinn asked for the Uber driver’s license, asked him to step out of the

SUV, and obtained oral and written consent from the driver to search the SUV. (Tr. 22; GX 12.)

Agent Quinn then opened the passenger door where Disla Melo was seated. Next to him Quinn

saw what appeared to be the red bag that Ramirez had been carrying (GX 13) and a suitcase.




       2
         The Uber driver testified to the effect that he did not believe he changed lanes without
using his turn signal. (Tr. 59 “That I’m aware of I did [use the turn signal] because I have been
driving over 20 years and I drive well.”) In any event, as explained below, it is unnecessary to
resolve this factual dispute.
                                                2
Quinn called for a K-9 unit, which was already on the surveillance team, and it arrived within

five minutes. (Tr. 23.) The dog alerted positively to the rear passenger door. The officers

searched the SUV and recovered nine kilograms of fentanyl in the suitcase. (GX 8, 9.)

       Several hours later, at the station, Disla Melo signed a Miranda waiver in Spanish and

made certain statements to law enforcement officers. (GX 11; Tr. 25.)

II.    Discussion

       The Fourth Amendment permits officer to search a vehicle without a warrant “if probable

cause exists to believe the vehicle contains contraband or other evidence of a crime.” United

States v. Gaskin, 364 F.3d 438, 456 (2d Cir. 2004). Probable cause for a search exists “when the

facts available to [the officer] would warrant a person of reasonable caution in the belief that

contraband or evidence of a crime is present.” Florida v. Harris, 568 U.S. 237, 243 (2013)

(quotation modified). “[E]xperience and training may allow a law enforcement officer to discern

probable cause from facts and circumstances where a lay[person] may not.” Gaskin, 364 F.3d at

457.

       Disla Melo argues that there was no lawful basis for stopping the SUV, pointing out that

the criminal complaint does not mention any traffic infraction and that no ticket was given to the

driver. It is unnecessary to resolve the dispute about whether a traffic infraction occurred,

however, because the Court finds that there was probable cause to stop and search the SUV

based on other facts known to law enforcement. This finding is based, among other evidence, on

the testimony of Special Agent Quinn, which the Court finds credible.

       First, it is undisputed that officers had probable cause to believe that the truck with

Ramos and Ramirez was engaged in transportation of narcotics. The officers’ observation of the

truck parked at the parking lot for an hour, apparently waiting for someone, was suspicious. The



                                                 3
series of events that followed — the arrival of an SUV into the alleyway behind the building;

Ramirez’s walking into the alleyway with a red bag; and Ramirez’s returning to the truck without

the red bag as the SUV exited the alleyway — gave law enforcement strong reason to believe

that a drug transaction had just occurred. The totality of these circumstances, together with the

experience and training of the officers, provided probable cause to believe that evidence of a

drug crime was contained in the SUV. Therefore, Agent Quinn had probable cause to stop and

search the SUV irrespective of any traffic infraction. Even if the totality of the circumstances

established only “reasonable suspicion,” rather than probable cause, such suspicion ripened into

probable cause as soon as Agent Quinn saw the red bag next to Disla Melo in the SUV. Probable

cause justified Agent Quinn in searching the vehicle and the suitcase even before the K-9 alerted

the officers to the presence of drugs.

       The Court concludes, therefore, that the search was lawful.

III.   Conclusion

       For the foregoing reasons, Defendant Disla Melo’s motion to suppress physical evidence

and statements is denied. The Clerk of Court is directed to terminate the motions at Docket

Number 40.

       SO ORDERED.

Dated: April 28, 2021
       New York, New York




                                                 4
